Exhibit ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“Agreement”) is made and entered into as of the 28th day of October, 2009 (the “Execution Date”), by and among Magnum Hunter Resources Corporation, a Delaware corporation (“Parent”), Triad Hunter, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Parent (“Buyer”), Triad Energy Corporation, a West Virginia corporation (“Triad”), Alpha Drilling Ltd., an Ohio limited liability company (“ADL”), Triad Resources, Inc., an Ohio corporation (“TRI”), and Triad Oil and Gas Co., Ltd., an Ohio limited liability company (“TOG,” and together with Triad, ADL, and TRI, “Sellers” and each, individually, a “Seller”). Sellers, Parent and Buyer may be referred to herein individually as a “Party” or collectively as the “Parties.”Certain defined terms used in this Agreement are set forth in AppendixA (Appendix of Definitions) attached hereto and made a part hereof. BACKGROUND A.Sellers are engaged in the exploration, development and production of oil and natural gas (the “Business”). On
